DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 12-15, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2019/0165207 A1], “Kim”.

Regarding claim 1, Kim discloses a light emitting device (Fig. 1A – 18B), comprising: 2
a first light emitting stack (Fig. 1B, LE3), a second light emitting stack (LE2), and a third light emitting stack (LE1), 3each including a first conductivity type semiconductor layer (n-type, 102,128,148) and a second conductivity type 4semiconductor layer (p-type, 106,122,144), an active layer (104,126,146) disposed between the first and second conductivity type 5semiconductor layers (as shown); 
6a first lower contact electrode (142) in ohmic contact with the first light emitting stack (LE3); 
7a second lower contact electrode (122) in ohmic contact with the second conductivity type 8semiconductor layer (124) of the second light emitting stack (LE2); and 
9a third lower contact electrode (108) in ohmic contact with the second conductivity type 10semiconductor layer (106) of the third light emitting stack (LE1), 11wherein: 
12the second light emitting stack (LE2) is disposed between the first light emitting stack (LE3) and the 13third light emitting stack (LE1); 
14the first lower contact electrode (142) is disposed between the first light emitting stack (LE3) and the issecond light emitting stack (LE2); 
16the second lower contact electrode (122) and the third lower contact electrode (108) are disposed 17between the second light emitting stack (LE2) and the third light emitting stack (LE1);
18the first lower contact electrode (142), the second lower contact electrode (122), and the third lower 19contact electrode (108) include transparent conductive oxide layers (¶[0199] - ¶[0201] teaches ITO); and 
20a thickness of the second lower contact electrode (122) or the third lower contact electrode (108) is greater than a thickness of the first lower contact electrode(142) (The Examiner note that the thickness of the middle section of second lower contact electrode (122) is greater than the edge section thickness of the first lower contact electrode (142)).

Regarding claim 2, Kim discloses claim 1, Kim further discloses the first light emitting stack is configured to emit red light, the second light emitting stack is configured to emit blue light, and 3the third light emitting stack is configured to emit green light (¶[0037] and Claim 22).

Regarding claim 3, Kim discloses claim 1, Kim further discloses the thickness of the second lower 2contact electrode (122) is greater than the thickness of the third lower contact electrode (108) (¶[0144] of Kim) (a portion of the third lower contact electrode (108) is thinner than the thicker part of second lower 2contact electrode (122)).

Regarding claim 6, Kim discloses claim 1, Kim further discloses the first, second, and third lower 2contact electrodes include ITO-based transparent conductive oxide layers (¶[0199]- ¶[0201] teaches the transparent electrodes can be made with ITO).

Regarding claim 7, Kim discloses claim 1, Kim further discloses the first lower contact electrode (Fig. 1B, 142) is in 2ohmic contact (as shown) with the second conductivity type semiconductor layer (144) of the first light emitting stack (LE3).

Regarding claim 8, Kim discloses claim 1, Kim further discloses a first connection electrode (Fig. 1C, 158) electrically connected to the first light emitting stack (LE3); 3a second connection electrode (Fig. 1C, 156)  electrically connected to the second light emitting stack (LE2); 4a third connection electrode (Fig. 1C,152) electrically connected to the third light emitting stack (LE1); and 5a fourth connection electrode (Fig. 2C, 166) commonly electrically connected to the first, second, and 6third light emitting stacks (as shown and ¶[0169]).

Regarding claim 10, Kim discloses claim 8, Kim further discloses a protection layer 2(Fig. 1C,  ISL) surrounding at least portions of the first, second, third, and fourth connection electrodes (as shown in Fig. 1B and 1C).

Regarding claim 12, Kim discloses claim 1, Kim further discloses a substrate (Fig. 3C, 100) disposed adjacent to the third light emitting stack (LE3).  

Regarding claim 13, Kim discloses claim 1, Kim further discloses a first adhesive layer (Fig. 2A, 134) bonding the first light emitting stack  (LE3) and the second light emitting 3stack (LE2); and 4a second adhesive layer (114) bonding the second light emitting stack (LE2) and the third light semitting stack (LE1). (The Examiner notes there may be no color filters disposed between first and second light emitting sub-units and between the second and third light emitting sub-units ¶[0038]).

Regarding claim 14, Kim discloses a display apparatus (Fig. 1A-23), comprising: 2
a display substrate (Fig. 19, 1510 - a light emitting diode stack is for a display); and 
3a plurality of light emitting devices disposed on the display substrate, at least one of the 4light emitting devices(Fig. 18A, Fig 21 discloses a plurality of LED devices)  including: 
a first light emitting stack (Fig. 1B, LE3), a second light emitting stack (LE2), and a third light emitting stack (LE1), 3each including a first conductivity type semiconductor layer (n-type, 102,128,148) and a second conductivity type 4semiconductor layer (p-type, 106,122,144), an active layer (104,126,146) disposed between the first and second conductivity type 5semiconductor layers (as shown); 
first lower contact electrode (142) in ohmic contact with the first light emitting stack (LE3); 
10a second lower contact electrode (122) in ohmic contact with the second conductivity 11type semiconductor layer (124) of the second light emitting stack (LE2); and 
12a third lower contact electrode (108)  in ohmic contact with the second conductivity type 13semiconductor layer (106) of the third light emitting stack (LE1), 14wherein: 
isthe second light emitting stack (LE2) is disposed between the first light emitting stack (LE3) and the 16third light emitting stack (LE1); 
the first lower contact electrode (142) is disposed between the first light emitting stack (LE3) and the second light emitting stack (LE2); 
the second lower contact electrode (122) and the third lower contact electrode (108) are disposed 20between the second light emitting stack (LE2) and the third light emitting stack (LE1); 
21the first lower contact electrode (142), the second lower contact electrode (122), and the third lower 22contact electrode (108) include transparent conductive oxide layers (¶[0199] -¶[0201] teaches ITO); and 
23at least one of the second lower contact electrode (122) and the third lower contact electrode (108) is 24thicker than the first lower contact electrode (142) (The Examiner note that the thickness of the middle section of second lower contact electrode (122) is greater than the edge section thickness of the first lower contact electrode (142)).

Regarding claim 15, Kim discloses claim 14, Kim further discloses the second lower contact electrode (122) is 2thicker than the third lower contact electrode (108)
 (¶[0144] of Kim) (a portion of the third lower contact electrode (108) is thinner than the thicker part of second lower 2contact electrode (122)).

Regarding claim 18, Kim discloses claim 14, Kim further discloses the first, second, and third lower 2contact electrodes include ITO-based transparent conductive oxide layers (¶[0199]- ¶[0201] teaches the transparent electrodes can be made with ITO).

Regarding claim 19, Kim discloses claim 14, Kim further discloses the first lower contact electrode (Fig. 1B, 142) is in 2ohmic contact (as shown) with the second conductivity type semiconductor layer (144) of the first light emitting stack (LE3).

Regarding claim 20, Kim discloses claim 14, Kim further discloses a first connection electrode (Fig. 1C, 158) electrically connected to the first light emitting stack (LE3); 3a second connection electrode (Fig. 1C, 156)  electrically connected to the second light emitting stack (LE2); 4a third connection electrode (Fig. 1C,152) electrically connected to the third light emitting stack (LE1); and 5a fourth connection electrode (Fig. 2C, 166) commonly electrically connected to the first, second, and 6third light emitting stacks (as shown and ¶[0169]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2019/0165207 A1], “Kim” as applied to claim 1 and 14 respectively and further in view of Lee et al. [US 2016/0181477 A1], “Lee”.

Regarding claim 4, Kim discloses claim 1, Kim further discloses the second lower contact electrode (122) 2 in ohmic contact with the corresponding second 4conductivity type semiconductor layer (124). Kim does not disclose the second lower contact electrode (122) is a thermally annealed lower layer in ohmic contact with the corresponding second 4conductivity type semiconductor layer; and 5a non-thermally annealed upper layer disposed on the thermally annealed lower layer.
However, Lee discloses an light emitting device (Fig. 1, 1) with an ohmic contact layer (60) on a p-type semiconductor layer (50).  The ohmic contact layer is made of indium tin oxide (ITO) (¶[0051]). Furthermore, the light emitting diode includes an undoped transparent conductive layer (65) formed on the ohmic contact layer (60), thereby improving current spreading and light permeation while forming the ohmic contact layer (60).  The transparent conductive layer (65) has a different thickness than the ohmic contact layer (60), particularly, a greater thickness than the ohmic contact layer (60).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to have a multi-layer transparent  conductive electrode as taught in Lee in the device of Kim such that a thermally annealed lower layer in ohmic contact with the corresponding second 4conductivity type semiconductor layer and 5a non-thermally annealed upper layer disposed on the thermally annealed lower layer because such a modification of having a multi-layer transparent conductive electrode helps to improve the current spreading efficiency and light transmittance while enabling formation of the ohmic contact layer as thin as possible (¶[0070] of Lee).
The Examiner notes the language, term, or phrase " thermally annealed," and “non-thermally annealed” are directed towards the process of making a transparent conductive layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " thermally annealed," and “non-thermally annealed”  only requires a lower layer and upper layer, which does not distinguish the invention from Kim as modified Lee, who teaches the structure as claimed.  

Regarding claim 5, Kim as modified discloses claim 4, Kim as Lee discloses a thickness of the non-thermally 2annealed upper layer is greater than a thickness of the thermally annealed lower layer (Lee teaches Fig. 1 and ¶[0024] The transparent conductive layer (65) has a different thickness than the ohmic contact layer (60), particularly, a greater thickness than the ohmic contact layer (60)). The Examiner notes the language, term, or phrase " thermally annealed," and “non-thermally annealed” are directed towards the process of making a transparent conductive layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " thermally annealed," and “non-thermally annealed”  only requires a lower layer and upper layer, which does not distinguish the invention from Kim as modified Lee, who teaches the structure as claimed.

Regarding claim 16, Kim discloses claim 14, Kim further discloses the second lower contact electrode (122) 2 in ohmic contact with the corresponding second 4conductivity type semiconductor layer (124). Kim does not disclose the second lower contact electrode (122) is a thermally annealed lower layer in ohmic contact with the corresponding second 4conductivity type semiconductor layer; and 5a non-thermally annealed upper layer disposed on the thermally annealed lower layer.
However, Lee discloses an light emitting device (Fig. 1, 1) with an ohmic contact layer (60) on a p-type semiconductor layer (50).  The ohmic contact layer is made of indium tin oxide (ITO) (¶[0051]). Furthermore, the light emitting diode includes an undoped transparent conductive layer (65) formed on the ohmic contact layer (60), thereby improving current spreading and light permeation while forming the ohmic contact layer (60).  The transparent conductive layer (65) has a different thickness than the ohmic contact layer (60), particularly, a greater thickness than the ohmic contact layer (60).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to have a multi-layer transparent  conductive electrode as taught in Lee in the device of Kim such that a thermally annealed lower layer in ohmic contact with the corresponding second 4conductivity type semiconductor layer and 5a non-thermally annealed upper layer disposed on the thermally annealed lower layer because such a modification of having a multi-layer transparent conductive electrode helps to improve the current spreading efficiency and light transmittance while enabling formation of the ohmic contact layer as thin as possible (¶[0070] of Lee).
The Examiner notes the language, term, or phrase " thermally annealed," and “non-thermally annealed” are directed towards the process of making a transparent conductive layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " thermally annealed," and “non-thermally annealed”  only requires a lower layer and upper layer, which does not distinguish the invention from Kim as modified Lee, who teaches the structure as claimed.  

Regarding claim 17, Kim as modified discloses claim 16, Kim as Lee discloses a thickness of the non-thermally 2annealed upper layer is greater than a thickness of the thermally annealed lower layer (Lee teaches Fig. 1 and ¶[0024] The transparent conductive layer (65) has a different thickness than the ohmic contact layer (60), particularly, a greater thickness than the ohmic contact layer (60)). The Examiner notes the language, term, or phrase " thermally annealed," and “non-thermally annealed” are directed towards the process of making a transparent conductive layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " thermally annealed," and “non-thermally annealed”  only requires a lower layer and upper layer, which does not distinguish the invention from Kim as modified Lee, who teaches the structure as claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2019/0165207 A1], “Kim”. 

Regarding claim 11, Kim discloses claim 8, Kim further discloses 3an upper surface of the protection layer is substantially flush with upper surfaces of the 4first, second, third, and fourth connection electrodes (as shown in Fig. 1B and 1C, and ¶[0161]). Kim does not explicitly disclose the protection layer (Fig. 1C,  ISL) includes an epoxy molding compound or a polyimide film. 
However, finding a suitable material to protect the the LED stack is well-known in the semiconductor art. Specifically, Kim does disclose using a protective material such as polyimide and EMC (epoxy molding compound) to protect the LED stack (¶[0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a polyimide material as taught in Kim such that the protection layer includes an epoxy molding compound or a polyimide film because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891